Citation Nr: 0309685	
Decision Date: 05/22/03    Archive Date: 05/27/03

DOCKET NO.  02-02 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased (compensable) disability 
rating for laceration scar of the left knee.  

2.  Entitlement to service connection for degenerative joint 
disease of the left knee.  


REPRESENTATION

Veteran represented by:	National Veterans Organization 
of America


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran served on active duty from July 1957 to July 
1959.  

This matter has come before the Board of Veterans' Appeals 
(the Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office in Houston, Texas 
(the RO).

The veteran was scheduled to participate in a travel board 
hearing at the VA satellite office in San Antonio, Texas on 
Febriuary 24, 2003.  The request of the veteran, through his 
representative, that the travel board hearing be conducted in 
Corpus Christi, Texas was denied by the undersigned.  The 
veteran failed to report for the scheduled hearing.  His 
hearing request is considered to be withdrawn.  
See 38 C.F.R. § 20.704 (2002).  


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA) of 2000, which has 
since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2002).  The VCAA 
eliminated the former statutory requirement that claims be 
well grounded, enhanced the duty on the part of VA to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits, and redefined the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002).  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  See the 
VCAA, § 7, subpart (a); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West Supp. 2002); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a 
letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

After a careful review of the record, the Board has concluded 
that the veteran has not received notice which fully complies 
with the VCAA and Quartuccio.

A recent decision of the U. S. Court of Appeals for the 
Federal Circuit held that the regulation giving the Board 
direct authority to cure a procedural defect in an appeal by 
providing the veteran notice under the VCAA, 38 C.F.R. 
§ 19.9(a)(2)(ii), was invalid as contrary to the statutory 
authority, 38 U.S.C. § 5103(b).  See Disabled American 
Veterans, et. al. v. Secretary of Department of Veterans 
Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir., May 1, 2003).  
Thus, if the record has a procedural defect with respect to 
notice required under the VCAA, this may no longer be cured 
by the Board.  Accordingly, the Board must remand the case to 
the RO because the record does not show that he was provided 
adequate notice under the VCAA and the Board is without 
authority to do so.  Under these circumstances, it would 
potentially be prejudicial to the veteran if the Board were 
to proceed with a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Moreover, with regard to the laceration scar of the left 
knee, the Board notes that the rating criteria for rating 
scars were amended effective August 30, 2002.  
See 67 Fed. Reg. 49590-49596 (July 31, 2002) [to be codified 
in 38 C.F.R. § 4.118].  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this case, the veteran has not been notified of the changes 
in the regulation and has not been afforded any opportunity 
to present relevant argument.  Moreover, the RO has not had 
an opportunity to consider the veteran's increased rating 
claim under the new criteria.

Accordingly, this case is REMANDED for the following actions:

1. The RO must review the veteran's claims file and 
ensure that all notification and development action 
required by the VCAA is completed.  In particular, 
the RO should ensure that the notification 
requirements and development procedures contained 
in sections 3 and 4 of the VCAA are fully complied 
with and satisfied.  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West Supp. 2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002)

2.  Thereafter, the RO should 
readjudicate the issues on appeal.  This 
should include evaluating the service-
connected left knee scar in accordance 
with the revised criteria, effective on 
August 30, 2002.

If any benefit sought remains denied, the veteran and his 
representative should be provided a supplemental statement of 
the case, which reflects RO consideration of all additional 
evidence, and the opportunity to respond.  Thereafter, the 
case should be returned to the Board for further appellate 
review.  The purpose of this REMAND is to obtain additional 
evidence and ensure that the veteran is afforded all due 
process of law.  The Board intimates no opinion, either 
factual or legal, as to the ultimate conclusion warranted in 
this case.  No action is required by the veteran until 
contacted by the RO.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




